DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species 1 in the reply filed on 09/01/2021 is acknowledged.
	Claims 5, 9-14, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021.
Specification
The disclosure is objected to because of the following informalities: The specification recites “a recyclable RGS material” in paragraphs 0034 and 0103. It is not clear what the acronym ‘RGS’ stands for or what material is encompassed by this recitation.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
	Claim 15 recites “a recyclable RGS material” in lines 1-2. It is not clear what the acronym ‘RGS’ stands for or what material is encompassed by this recitation. For purposes of examination it appears that the strobel may be made from any recyclable material.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hartenstein et al. (US 2018/0098601), herein Hartenstein.
Regarding claim 1, Hartenstein discloses an article of footwear comprising: a strobel (insole 46) having a forefoot region, a midfoot region, and a heel region; wherein the strobel defines a forefoot through hole (second opening 52b) in the forefoot region and a heel through hole (first openings 52a) in the heel region (paragraph 0040; Fig. 2).

Regarding claim 2, Hartenstein discloses a midsole (first midsole body 12, second midsole body 18) having a proximal surface secured to the strobel; wherein the forefoot through hole and the heel through hole span over the proximal surface of the midsole; and wherein the strobel, the proximal surface of the midsole at the forefoot through hole, and the proximal surface of the midsole at the heel through hole together define a foot support surface (paragraphs 0030, 0032, 0041; Fig. 2).
Regarding claim 6, Hartenstein discloses that the forefoot region encompasses a phalangeal region and a metatarsal head region, with the phalangeal region between a forward edge of the strobel and the metatarsal head region, and the metatarsal head region between the phalangeal region and the midfoot region; and the forefoot through hole is in the metatarsal head region (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheney et al. (US 2016/0219973), herein Cheney, in view of Hartenstein.
Regarding claim 1, Cheney discloses an article of footwear (10) comprising: a strobel (insole element 22) having a forefoot region, a midfoot region, and a heel region; wherein the strobel defines a forefoot through hole (opening 34) in the forefoot (paragraphs 0033-0036; Fig. 1, 2, 4).
Cheney teaches that the opening provides enhanced flexibility, and that the insole element can include enhanced flexibility in the rearfoot region (paragraph 0035), but does not specifically disclose a forefoot through hole and a heel through hole. Hartenstein teaches an article of footwear comprising: a strobel (insole 46) having a forefoot region, a midfoot region, and a heel region; wherein the strobel defines a forefoot through hole (second opening 52b) in the forefoot region and a heel through hole (first openings 52a) in the heel region (paragraph 0040; Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a heel through hole in addition to the forefoot through hole, as taught by Hartenstein, in order to provide enhanced flexibility in both the forefoot and heel regions.
The limitation ‘wherein the shape, the position, or both the shape and the position of the forefoot through hole and the heel through hole are based on a foot pressure map’ is a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 2, Cheney discloses a midsole (midsole 24) having a proximal surface secured to the strobel; wherein the forefoot through hole and the heel through hole span over the proximal surface 
Regarding claim 3, Cheney discloses an adhesive layer at which a distal surface of the strobel is adhered to the proximal surface of the midsole (paragraph 0058).
Regarding claim 4, Cheney discloses that the adhesive layer does not extend across the proximal surface of the midsole at the forefoot through hole or at the heel through hole (paragraph 0058).
Regarding claim 6, Cheney discloses that the forefoot region encompasses a phalangeal region and a metatarsal head region, with the phalangeal region between a forward edge of the strobel and the metatarsal head region, and the metatarsal head region between the phalangeal region and the midfoot region; and the forefoot through hole is in the metatarsal head region (Fig. 2, 4).
Regarding claim 7, Cheney discloses that the forefoot through hole has a maximum width greater than 50 percent of a maximum width of the strobel in the forefoot region (Fig. 2, 4).
Regarding claim 8, Cheney discloses that the forefoot through hole is a first forefoot through hole (hole between web stiffeners 46, 42/48; Fig. 4), and the strobel defines a second forefoot through hole (hole between web stiffener 42/48 and lip 36; Fig. 4) substantially in the phalangeal region, the second forefoot through hole surrounded by the strobel, and having a maximum width greater than 50 percent of a maximum width of the strobel in the phalangeal region (paragraph 0037; Fig. 4).
Regarding claim 15, Cheney discloses that the strobel is a recyclable material (such as polyester or polypropylene; paragraphs 0035, 0059).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M PRANGE/               Primary Examiner, Art Unit 3732